Citation Nr: 0821865	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-20 496A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for respiratory disorders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954.

Initially, this matter came before the Board of Veteran's 
Appeals (Board) on appeal from an August 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied, inter alia, the 
veteran's claim for service connection for bronchitis and 
emphysema.  This case was later transferred to the RO in St. 
Petersburg, Florida, which conducted a de novo review of the 
veteran's claim in April 2004, and denied service connection 
for bronchitis and emphysema.

In December 2005, and again in December 2007, the Board 
remanded this case to the RO for additional evidentiary 
development.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's chronic respiratory disorders and 
active military service.


CONCLUSION OF LAW

Chronic respiratory disorders were not incurred in, or 
aggravated by service, nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A December 2005 letter provided to the veteran before the 
October 2006 supplemental statement of the case, the December 
2007 Board remand, and the January 2008 supplemental 
statement of the case satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed the 
veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The December 2005 letter also 
informed the veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the veteran was provided with VA examinations 
in October 2006 and in January 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as bronchiectasis, to 
a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

Under 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.304(d) (2007), service connection for a combat-
related injury may be based on lay statements, alone, but do 
not absolve a claimant from the requirement of demonstrating 
current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

The veteran contends in his October 2001 amended claim that 
he is entitled to service connection for a respiratory 
disorder because he was exposed to extremely cold weather 
during his service in Korea.  In an October 2003 statement, 
the veteran specified that, while serving in Korea, he faced 
temperatures of 30 degrees below zero (presumably, 
Fahrenheit).  Moreover, he recounted that his leather boots 
would often get wet, and that for sleeping he had only a 
blanket and, occasionally, a sleeping bag.  The veteran also 
described an incident in which he had walked through 100 to 
120 yards of rice patties that were full of water, and that 
he was ordered to go back through the same to find and bring 
back a lost comrade.  He reported that, by the end of this 
incident, he was soaking wet.  The veteran believes that his 
exposure to severe cold weather during his service in Korea 
caused his emphysema and chronic bronchitis.

In October 1998, a VA pulmonary staff physician opined that 
the veteran "has emphysema which is exacerbated by cold 
weather.  He should try to avoid cold weather exposure if at 
all possible."  The physician did not opine as to the 
etiology of the veteran's respiratory disorder.

In his August 2003 notice of disagreement, the veteran 
insisted that his respiratory conditions are related to his 
exposure to extremely cold weather during his service in 
Korea.  He further elaborated that, while serving in Korea, 
he and his company were underequipped, and their parkas and 
liners were constantly wet due to rain, sleet, and snow.

In an October 2003 statement, the veteran's wife stated that 
the veteran was always coughing and short of breath, and slow 
to heal from a cough or the flu, from the time they first met 
in the fall of 1954.  She noted that his cough had worsened 
over time, and that he first sought treatment in 1972, at 
which time he was diagnosed at the Hines VA hospital with 
chronic bronchitis and emphysema.

In his June 2004 substantive appeal, the veteran stated that, 
during his service in Korea, he was exposed to temperatures 
of "30 and 60 below zero [degrees Fahrenheit.]"  He cited 
to 38 U.S.C.A. § 1154(b) for the proposition that his lay 
evidence, combined with the circumstances of his service, 
should be sufficient to prove service connection.

The veteran further contends that his respiratory disorder 
could not have come from smoking, because, as he wrote in his 
October 2001 amended claim, "I have never smoked in my 
life."  The veteran repeated this assertion in his August 
2003 notice of disagreement, his October 2003 letter, and his 
June 2004 substantive appeal.  However, in an October 1952 
service treatment record, an Army clinician noted that the 
veteran "frequently has bad headaches and finds that smoking 
or drinking beer brings them on."  Determinations of 
credibility are within the province of VA, and those 
determinations must be made by it.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The veteran's repeated assertion that 
he has never smoked is not credible because it is directly 
contradicted by a contemporaneous statement made to a 
clinician for the purpose of treatment.

The veteran's service treatment records show no findings of 
chronic bronchitis, emphysema, or other respiratory disorders 
in service.

The veteran was first provided with a VA examination in 
October 2006.  The examiner reviewed both the claims file and 
the veteran's medical records.  The examiner diagnosed the 
veteran with chronic obstructive pulmonary disease (COPD), 
bronchiectasis, and chronic ground glass pneumonia and 
pneumonitis.  He noted that the veteran's symptoms had begun 
after service, and that the veteran had worked in a cereal 
factory for 26 years.  Having possibly overlooked the 
veteran's October 1952 service medical record, the examiner 
recorded that the veteran had neither smoked nor had any 
exposure to second-hand smoke.  The examiner suggested that a 
bronchoscopy would have been helpful in determining the 
etiology of the veteran's respiratory disorders, but that at 
the time of the examination he was unable to opine on the 
etiology of the veteran's respiratory disorders without 
resorting to mere speculation.

Pursuant to the Board's December 2007 remand, the veteran was 
provided with a second VA examination in January 2008.  The 
second examiner reviewed both the claims file and the 
veteran's medical records.  He diagnosed the veteran with 
moderate COPD and bronchiectasis.  He declined to administer 
a bronchoscopy, because, as he explained, it is an invasive 
procedure and is performed only for clinical treatment 
purposes.

The second VA examiner noted that the veteran had served in 
Korea in the 1950s, and had been exposed to cold weather 
conditions.  The second examiner noted that the veteran had 
worked for 26 years at a cereal plant, at which he had used 
machinery to fill boxes with cereal.  The second examiner 
also recorded the veteran's comment that he was a lifelong 
non-smoker.  Additionally, the second examiner noted that the 
veteran had been diagnosed by VA with COPD and bronchiectasis 
in March 2007, and that the latter was found to have been 
caused by the veteran's numerous lung infections, including 
M. fortuitum and pseudomonas.  He also noted that the veteran 
had been treated by VA for pneumonia with antibiotics in 
December 2007.

The second VA examiner found that the veteran's COPD and 
bronchiectasis were less likely than not (less than 50/50 
probability) to have been caused by or to have resulted from 
cold weather exposure or any other in-service event.  The 
examiner explained that "cold weather exposure does not 
cause COPD."  Moreover, he found that there were no other 
reported toxic, infectious, or other events during military 
service which could have explained the appearance of COPD.  
Instead, the examiner found that the veteran's lung disease 
is most likely due to environmental, occupational, or 
infectious causes encountered in civilian life after leaving 
military service, and that his bronchiectasis is most likely 
due to repeated pulmonary infections which occurred in 
civilian life after leaving military service.

The second VA examiner's January 2008 opinion as to the 
etiology of the veteran's respiratory disorders is competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).  Because this 
evidence is both competent and uncontested by any other 
qualified medical evidence, the Board finds that service 
connection for a chronic respiratory disorder, including on a 
presumptive basis must be denied.  In this regard, to the 
extent that the veteran may have been deemed to have 
participated in combat, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996). 

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for chronic 
respiratory disorders; it follows that the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for respiratory disorders is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


